People v Jollon (2017 NY Slip Op 03970)





People v Jollon


2017 NY Slip Op 03970


Decided on May 17, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 17, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
JOHN M. LEVENTHAL
SANDRA L. SGROI
JEFFREY A. COHEN
ROBERT J. MILLER, JJ.


2016-00763
2016-00764

[*1]The People of the State of New York, respondent,
vJohn A. Jollon, appellant. (Appeal No. 1)
The People, etc., respondent,John Jollon, appellant. (Appeal No. 2) (Ind. Nos. 1363/15, 1852/15)


Lynn W. L. Fahey, New York, NY (Patricia Pazner of counsel), for appellant.
Richard A. Brown, District Attorney, Kew Gardens, NY (John M. Castellano and Merri Turk Lasky of counsel; Deanna Russo on the memorandum), for respondent.

DECISION & ORDER
Appeals by the defendant, as limited by his motion, from two sentences of the Supreme Court, Queens County (Blumenfeld, J.), both imposed December 24, 2015, upon his pleas of guilty, on the ground that the sentences were excessive.
ORDERED that the sentences are affirmed.
The defendant's valid waiver of his right to appeal precludes appellate review of his contention that the sentences imposed were excessive (see People v Lopez, 6 NY3d 248, 256; People v Sanders, 148 AD3d 846).
ENG, P.J., LEVENTHAL, SGROI, COHEN and MILLER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court